PER CURIAM
Bristol-Myers appeals from two separate judgments of the Tax Court involving the Corporation Business Tax Act, N.J.S.A. 54:10A-1 et seq. The opinion of Judge Richard M. Conley dismissing the complaint involving the tax years of 1971 through 1975 because they were filed beyond the applicable time limitations is reported at 3 N.J.Tax 451 (Tax Ct.1981) and the opinion of Judge Michael A. Andrew, Jr., dismissing the complaint involving the tax years 1976 and 1977 on the basis that the Director had correctly determined the net worth of plaintiffs subsidiary investments under the act is reported at 8 N.J.Tax 133 (Tax Ct.1986).
*89These judgments are affirmed substantially for the reasons stated in the reported opinions.